UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7658


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEVELT FRANCOIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:88-cr-00051-CMH-1)


Submitted:    December 17, 2009            Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Levelt Francois, Appellant Pro Se. Adrienne Frazier, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Levelt   Francois   appeals   the   district   court’s   order

denying his motion for production of documents and his motion to

have the district court review the government’s failure to file

a Fed. R. Crim. P. 35(b) motion.      See Wade v. United States, 504

U.S. 181 (1992).      We have reviewed the record and find that

Francois failed to make a sufficient showing to warrant a Wade

review.   See id. at 186; United States v. Wallace, 22 F.3d 84,

87 (4th Cir. 1994).    Accordingly, we affirm the district court’s

denial of Francois’ motions.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                  2